DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Status of Claims
	Claim(s) 1-4, 7-14 and 16 are pending in the application. Claim(s) 5-6 and 16 are pending in the application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (US 2014/0065194).
As Per Claim 1, Yoo discloses a system [abstract] comprising:
 a plurality of building trays [Fig. 1, #6a-l; Claim 1; “…plural build modules engaged with the conveyor system, wherein the build modules are adapted to receive and temporarily retain powder from a powder layering system…”]; 
a printing station [Fig. 1, #4] configured to print a mask pattern on each of the plurality of building trays [Claim 1; “…to apply a liquid according to a predetermined pattern…”]; 
a powder delivery station [Fig. 1, #3] configured to apply a dose of powder material on each of the plurality of building trays [Claim 1; “…at least one powder layering system adapted to form incremental powder layers within the cavity of build modules…”]; 
a powder spreading station [Fig. 9, #64] configured to spread the dose of powder material on each of the plurality of building trays [Par. 110; “…The distribution bar serves to better distribute powder across a layer of powder prior to being contacted by the powder spreader, whereby an incremental powder layer (65) is formed….”]; 
a process compaction station [Par. 111; “…powder-height controller can cooperate to compress a layer of powder that has been previously laid down….”] configured to compact the powder material [Par. 111; “…the powder spreader in combination with the powder-height controller can cooperate to compress a layer of powder that has been previously laid down….”]; and 
a stage [refer to annotated Fig. 1, #A below] configured to concurrently build a plurality of layers on each of the plurality of building trays [Fig. 1, #6; Claim 1; “…the conveyor system repeatedly transports the build modules from the at least one powder layering system to the at least one printing system to form a three-dimensionally printed bed comprising one or more three-dimensionally printed articles in the build modules…”; the reference clearly discloses that the conveyor belt continuously transports build modules between different power layering/printing system. That is, each build module is being worked on concurrently to build a plurality of layers.], so as to form a three dimensional object on each of the plurality of building trays [Par. 88; “…The equipment assembly in FIG. 1 is depicted finishing three-dimensional printing of a first batch of 3-D (three dimensional) articles and starting the 3-D printing of a second batch of 3-D articles….”]; 
wherein each layer, one of said building trays [Fig. 1, #6l] awaits at said printing station[Fig. 3A, #4] during motion of another one of plurality of building trays [Fig. 1, #6a] by said stage [refer to annotated Fig. 1, #A below] to each of the powder delivery station  [Fig. 1, #3; Par. 89; “…The build module (6j) is depicted passing through the powder dispensing region of a powder layering system (3). The build module (6k) is depicted between the powder layering system (3) and the printing system (4) and in the recovery region of an optional powder recovery system (11), which pick ups loose powder from the upper surface of build modules. The build module (6L), which is the first build module of the next build lap, is depicted passing through the printing region of the printing system (4)….” the reference explicitly discloses that the build modules go through a “build lap”, in which each of the build modules follow a respective path, and that it is clear that at least of the build modules, in this instance 6l, awaits at printing station, while the other build modules run their course ], the powder spreading station [Fig. 9, #64]  and the process compaction station [Par. 111; “…the powder spreader in combination with the powder-height controller can cooperate to compress a layer of powder that has been previously laid down….”] [Claim 1; “…. wherein the conveyor system repeatedly transports the build modules from the at least one powder layering system to the at least one printing system to form a three-dimensionally printed bed comprising one or more three-dimensionally printed articles in the build modules…”]


    PNG
    media_image1.png
    541
    687
    media_image1.png
    Greyscale


As Per Claim 2, Yoo discloses wherein the stage includes a rail that carries the plurality of building trays in a circular path. [Fig. 1; Par. 18; “…the attachment comprises plural one or more metal links with cam followers or comprises wheels, plates and/or bearings attached to a build module and mounted on a rail system upon which the build module is conducted…” it can be clearly seen in the figure that the trays mounted to the rails are moved along a circular path]
As Per Claim 3, Yoo discloses comprising a first linear rail [Fig. 1, #A below] configured to advance a first building tray to each of the powder delivery station  [Fig. 1, #3], the powder spreading station [Fig. 9, #64] and the process compaction station [Par. 111; “…powder-height controller can cooperate to compress a layer of powder that has been previously laid down….”], but not to the printing station [Fig. 1, #4; as clearly shown, and much similar to instant application, the rail is broken into links (refer to annotated Fig. 1, #A & #B below, further evidenced in Figure 10c in the prior art.]; and
 a second linear rail [Fig. 1, #B below] configured to advance a second tray to printing station [Claim 30; “…wherein the conveyor system comprises plural attachments adapted to removeably retain the plural build modules, and the attachment comprises plural one or more metal links with cam followers or comprises wheels….”; the reference clearly discloses multiple links within the rail system engage the multiple build modules (trays)] but not to said powder delivery station, said powder spreading station and said process compaction station ; as clearly shown, and much similar to instant application, the rail is broken into links (refer to annotated Fig. 1, #A & #B below. As shown in the figure below, a second link (rail) transfers a build module through the printing station (4) but not to the other stations] ; and  
a switching unit [Fig. 1, #9]  that is configured to switch between the first building tray and the second building tray. [Par. 88; “…An empty build module (6g) optionally receives a build plate (10) as it passes through the build plate loading region of an optional build plate loading system (9)…”], such that following said switching said first linear rail advances said second building tray, and said second linear rail advances said first building tray. [Par. 108; “…The optional build plate loading system is adapted to reload build plates onto the build modules engaged with the conveyor. In some embodiments, the build plate loading system is adapted to place one or more build plates on the height adjustable platform(s) of the one or more build modules….”; the prior art explicitly states that the loading system is adapted to reload (switch) build plates engaged with the one or more build modules. That is, in this context, it is clear that the loading system is capable of switching between a first and a second building tray] 

    PNG
    media_image2.png
    1446
    1635
    media_image2.png
    Greyscale

As Per Claim 4, Yoo discloses wherein the switching unit [Fig. 7B, #9] includes an arm [Fig. 7B, #41] with a first handshake station on one end [Fig. 7b, #45], a second handshake station on an opposite end [Fig. 7B, #44]; 
wherein the first handshake station receives the first building tray after completing processes in each of the powder delivery station, the powder spreading station and the process compaction station, and receives the second building tray after completing printing of the mask pattern. [Par. 108; “the build plate loading system is adapted to place one or more build plates on the height adjustable platform(s) of the one or more build modules.…a tray-loading arm (44). The system (9) engages a build plate by a grasp comprised with the vertical tray loading arm (44). The exemplary grasp comprises a plate (46) and an actuatable member (45) that biases/presses a build plate against the plate thereby grasping and temporarily retaining the tray. Other grasps can be used to engage and temporarily retain the tray….”; the reference explicitly discloses that the switching unit is capable of accommodating for a plurality of build modules (trays) ] wherein the4 second handshake station receives the second building tray after completing printing of the mask pattern. [Par. 108; “the build plate loading system is adapted to place one or more build plates on the height adjustable platform(s) of the one or more build modules.…a tray-loading arm (44). The system (9) engages a build plate by a grasp comprised with the vertical tray loading arm (44). The exemplary grasp comprises a plate (46) and an actuatable member (45) that biases/presses a build plate against the plate thereby grasping and temporarily retaining the tray. Other grasps can be used to engage and temporarily retain the tray….”; the reference explicitly discloses that the switching unit is capable of accommodating for a not only a plurality of build modules (trays), but from different modules of the process. Furthermore, it would be noted that no structural limitations are given in order to indicate what a “handshake” station is, and is therefore being interpreted as being any component composing of the arm]
As Per Claim 7, Yoo discloses wherein each tray is associated with a Z carriage configured to adjust height of its tray. [Par. 17; “…a build module comprises an incrementally height adjustable platform adapted to receive and temporarily retain at least one incremental layer or plural stacked incremental layers of powder…”]
As Per Claim 8, Yoo discloses wherein one or more of the printing station, the powder delivery station, the powder spreading station and the process compaction station is associated with a dedicated linear stage configured to adjust height of a tray. [Par. 30; “…a build plate loading system adapted to place one or more build plates on the height adjustable platform(s) of the one or more build modules…”]
As Per Claim 9, Yoo discloses comprising a controller configured to adjust operation of the one of the printing station, powder delivery station, powder spreading station and process compaction station based on arrival of the building tray. [Par. 32; “…the conveyor system, the height adjustable platforms of the build modules, the at least one powder layering system and the at least one printing system are computer controlled. In some embodiments, the equipment assembly is adapted to spread layers of powder and deposit (print) droplets of liquid in a predetermined pattern on to the layers according to instructions provided by a computerized controller….”]
As Per Claim 10, Yoo discloses a controller [Par. 32; “…control system comprising one or more computerized controllers, one or more computers, and one or more user interfaces for one or more computers….”] configured to alternate between providing mask data from a plurality of mask data files, each file from the plurality of mask data files corresponding to mask data for an object being printed on one of the plurality building trays. [Par. 32; “…the predetermined pattern is based on one or more two-dimensional image files comprising pixels. In some embodiments, the two-dimensional image files are structured such that certain pixels indicate dispensing of droplets, and other pixels represent no dispensing of droplets. In some embodiments, the two-dimensional image files include different colors of pixels to indicate dispensing of different liquids, or no dispensing of liquid….”]
As Per Claim 11, Yoo discloses wherein the printing station is configured to selectively deposit a first material on a first building tray of the plurality of building trays and a second material on a second building tray of the plurality of building trays. [Par. 85; “…The function of the three-dimensional printing build system is to form one or more three-dimensionally printed articles from a multilayered bed of powder in a build module. Plural build modules are engaged with a conveyor system that is adapted to conduct the build modules along a predetermined path which passes through one or more build stations. A build module is conducted to a powder layering system, and an incremental layer of powder is formed on the upper surface of a cavity of a build module. The build module is then conducted to a printing system, and a liquid is applied to the incremental layer of powder according to a predetermined pattern thereby forming a partially or fully bound powder layer (a printed incremental layer)….”]
As Per Claim 12, Yoo discloses wherein the printing station comprises a direct inkjet printing head that deposits material based on mask pattern data [Par. 32; “…the at least one printing system are computer controlled….the equipment assembly is adapted to spread layers of powder and deposit (print) droplets of liquid in a predetermined pattern on to the layers according to instructions provided by a computerized controller….the predetermined pattern is based on one or more two-dimensional image files comprising pixels….the two-dimensional image files are structured such that certain pixels indicate dispensing of droplets, and other pixels represent no dispensing of droplets. In some embodiments, the two-dimensional image files include different colors of pixels to indicate dispensing of different liquids…”], wherein the material deposited is at least one of a photopolymer material and wax [Par. 172; “…The liquid can comprise an aqueous carrier, nonaqueous carrier, organic carrier or a combination thereof. The aqueous carrier can be water or an aqueous buffer. The nonaqueous carrier can be an organic solvent, low molecular weight polymer, oil, silicone, other suitable material, alcohol, ethanol, methanol, propanol, isopropanol, poly(ethylene glycol), glycol, other such materials or a combination thereof...]
As Per Claim 13, Yoo discloses wherein the powder delivery station is configured to store a first powder material and a second powder material [Par. 110; “…at least one powder fill head hopper (61) and at least one powder spreader (64). The hopper receives material from the powder feeder tube to form a temporary supply (63) of powder, which is optionally agitated by powder fill head agitator (62), which can be a powder fill head distribution plate instead. …”; the reference explicitly discloses multiple hoppers capable of storing a first, second, third etc. powder] and to selectively deposit the first powder material on a first building tray of the plurality of building trays and the second powder material on a second building tray of the plurality of building trays. [Par. 113; “…The amount or rate of powder discharged from the powder fill head can be regulated with one or more controls. A powder discharge feedback controller can monitor the accumulation of powder at the powder spreader as the powder is being discharged from the powder fill head and spread to form an incremental powder layer…”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0065194) in view of Sheinman (US 2017/0173696).
As Per Claim 14, Yoo discloses wherein the process compacting station is operated based on one set of operation parameters for compacting a layer on a first building tray of the plurality of building trays and based on another set of operation parameters for compacting a layer on a second building tray of the plurality of building trays. [Par. 111; “…The powder-height controller can raise or lower the powder spreader so as increase or decrease the thickness of a layer of powder placed onto the platform or a prior layer of powder on the platform. For example, if the platform is lowered by a first increment and the powder-height controller is raised by the same or another second increment, then the thickness of powder laid down will approximate the sum of the first and second increments…the powder spreader in combination with the powder-height controller can cooperate to compress a layer of powder that has been previously laid down…”]
Yoo does not disclose the process compacting station includes a die for receiving the layer and a heating element for warming a surface of the die that interfaces with the layer. 
Sheinman, much like Yoo, pertains to a method and apparatus for 3D printing. [abstract] 
Sheinman discloses a die for receiving the layer and a heating element for warming a surface of the die that interfaces with the layer. [Par. 89; “…warm die compaction is performed and upper surface 45 of die 43 and/or the entire die 43 is heated, e.g. pre -heated with a heating element 44 during compaction…”] 
Sheinman discloses the benefits of the die and heating element in that it allows for the powder to reach its plastic and/or permanent deformation state with less pressure being applied. [Par. 89] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the system as taught by Yoo in view of the apparatus as taught by Sheinman to further include a die for receiving the layer and a heating element for warming a surface of the die that interfaces with the layer to allow for the powder later to reach its plastic and/or permanent deformation state with less pressure being applied. [Par. 89]
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0065194) in view of Sheinman (US 2017/0173696) in further view of Mark (US 9126367)
As Per Claim 16, Yoo discloses all limitations of the invention except comprising: a final compaction station configured to concurrently compact the plurality of layers on all building tray , wherein the final compaction station heat compacts the plurality of layers over a plurality of heating stages; and 
a final sintering station configured to concurrently sinter the plurality of layers on all of the plurality of building trays.
Sheinman, much like Yoo, pertains to a method and apparatus for 3D printing. [abstract] 
Sheinman discloses a final sintering station configured to concurrently sinter the plurality of layers on all of the plurality of building trays. [Par. 27; “…sintering the portion of the layer that is exposed; and repeating the spreading printing and sintering until the three dimensional object is completed….”] 
Sheinman discloses the benefits of sintering in that it allows the powder to reach its plastic and/or permanent deformation state with less pressure being applied. [Par. 89]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the system as taught by Yoo in view of the apparatus as taught by Sheinman to further include a final sintering station configured to concurrently sinter the plurality of layers on all of the plurality of building trays to allow the powder to reach its plastic and/or permanent deformation state with less pressure being applied. [Par. 89]
Neither Yoo nor Sheinman disclose a final compaction station configured to concurrently compact the plurality of layers on all building tray , wherein the final compaction station heat compacts the plurality of layers over a plurality of heating stages
Mark, much like Yoo and Sheinman, pertains to a three dimensional printer. [abstract] 
Mark discloses a final compaction station configured to concurrently compact the plurality of layers on a building tray, wherein the final compaction station heat compacts the plurality of layers over a heating stage. [Col. 33, Lines 60-67; “…pressure may be applied through a trailing pressure plate behind the print head; a full width pressure plate spanning the entire part that applies compaction pressure to an entire layer at a time; and/or heat, pressure, or vacuum may be applied during printing, after each layer, or to the part as a whole to reflow the resin in the layer and achieve the desired amount of compaction (forcing of walls together and reduction and elimination of voids) within the final part…”];
Mark discloses the benefits of the final compation station in that it forces walls of the component to be created and eliminates voids within the component. [Col. 3, Lines 65-67]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the apparatus as taught by Yoo and Sheinman in view of the compacting station as taught by Mark to further include a final compaction station configured to concurrently compact the plurality of layers on all building tray , wherein the final compaction station heat compacts the plurality of layers over a plurality of heating stages to forces the walls of the component to be created and eliminates voids within the component. [Col. 3, Lines 65-67]
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered. 
Applicant asserts that Yoo does not disclose cause one try to wait at the printing station while the other tray is advanced among the powder deliver, powder spreading and process compaction stations. 
The examiner respectfully disagrees. Yoo explicitly discloses ““…The build module (6j) is depicted passing through the powder dispensing region of a powder layering system (3). The build module (6k) is depicted between the powder layering system (3) and the printing system (4) and in the recovery region of an optional powder recovery system (11), which pick ups loose powder from the upper surface of build modules. The build module (6L), which is the first build module of the next build lap, is depicted passing through the printing region of the printing system (4)….” [Par. 89] 
The reference explicitly discloses that the build modules go through a “build lap”, in which each of the build modules follow a respective path, and that it is clear that at least of the build modules, in this instance 6l, awaits at printing station, while the other build modules run their course.
Applicant further asserts that Yoo, with regards to Claim 3, that the conveyor modules convey the build modules among all systems and does not read on the newly amended claim limitation. 
In light of amendments and further examination of the application, the Examiner notes, that much like applicant’s instant application, the rail is broken into different segments “…wherein the conveyor system comprises plural attachments adapted to removeably retain the plural build modules, and the attachment comprises plural one or more metal links with cam followers or comprises wheels…” (Claim 30). Further, as shown in the figure, the links are shows on different stations, that do not extend into other stations of the apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 570-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /ERIN E MCGRATH/Primary Examiner, Art Unit 3761